        Case 2:19-cv-05795-CFK Document 13 Filed 08/06/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANK ADAMS                                    :           CIVIL ACTION
                                               :
       v.                                      :
                                               :
DR. ROBERT MARSH, et al.                        :          NO.     19-5795


                                           ORDER

      AND NOW, this 6th day of August 2020, upon consideration of the Petition for Writ

of Habeas Corpus, the Commonwealth’s Response thereto, the other documents filed by

the parties, and after review of the Report and Recommendation of United States

Magistrate Judge Carol Sandra Moore Wells, is hereby ORDERED that:

      1. The Report and Recommendation is APPROVED AND ADOPTED;

      2. The Petition for a Writ of Habeas Corpus is DISMISSED, without prejudice;

      3. Upon completion of his pending PCRA proceedings, Petitioner should promptly file
         for habeas relief; and

      4. Petitioner has neither shown denial of a federal constitutional right, nor established
         that reasonable jurists would disagree with this court’s procedural disposition of his
         claims. Consequently, a certificate of appealability is DENIED.

IT IS SO ORDERED.

                                            BY THE COURT:



                                            /s/ CHAD F. KENNEY

                                            CHAD F. KENNEY, J.
